             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
CLARENCE ABNEY,                         :  Civil No. 1:16-CV-00350
                                        :
           Plaintiff,                   :
                                        :
           v.                           : Judge Jennifer P. Wilson
                                        :
LISA W. BASIAL, et al.,                 :
                                        :
           Defendants.                  : Magistrate Judge Martin C. Carlson
                                   ORDER
     For the reasons stated in the accompanying memorandum, IT IS

ORDERED AS FOLLOWS:

  1. Judge Carlson’s report and recommendation (Doc. 113) is ADOPTED IN

     ITS ENTIRETY and Plaintiff’s objections to the report and

     recommendation (Doc. 114) are OVERRULED.

  2. Defendants’ motion for summary judgment (Doc. 93) is GRANTED.

  3. The Clerk of Court is directed to enter judgment in Defendants’ favor and

     close this case.

                                    s/Jennifer P. Wilson
                                    JENNIFER P. WILSON
                                    United States District Court Judge
                                    Middle District of Pennsylvania
     Dated: January 30, 2020
